Citation Nr: 1550660	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-43 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right hip osteoarthritis, to include as secondary to service-connected residuals, multiple myeloma, status post right sacral area.

2.  Entitlement to an effective date earlier than October 14, 2014, for a compensable evaluation for radiculopathy of the femoral nerve, right lower extremity, and in excess of 20 percent thereafter.

3.  Entitlement to an effective date earlier than October 14, 2014, for a compensable evaluation for radiculopathy of the femoral nerve, left lower extremity, and in excess of 20 percent thereafter.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the sciatic nerve, right lower extremity, prior to October 14, 2014, and in excess of 40 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the sciatic nerve, left lower extremity, prior to October 14, 2014, and in excess of 40 percent thereafter.

6.  Entitlement to a disability rating in excess of 20 percent for residuals of multiple myeloma, status post right sacral area.

7.  Entitlement to a disability rating in excess of 80 percent for chronic kidney failure with hypertension associated with Focal Segmental Glomerulosclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1994

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007, October 2014, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

In March 2007, the Veteran filed a claim of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  In a June 2007 rating decision, the RO granted the Veteran's claims and assigned a 10 percent rating for peripheral neuropathy of the right and left lower extremities.  In an August 2007 letter, the Veteran wrote that he disagreed with the June 2007 rating decision.  Additionally, the Veteran wrote his peripheral neuropathy had deteriorated tremendously and that he had constant pain and numbness in hands and feet, which made walking and standing increasingly difficult.  However, the AOJ never issued a statement of the case in response to the Veteran's notice of disagreement.  Subsequently, in May 2008, the Veteran filed increased ratings claims for his peripheral neuropathy of the right and left lower extremities.  

Taking the view most favorable to the Veteran, the Board construes the Veteran's August 2007 letter to be a notice of disagreement with the June 2007 rating decision.  Young v. Shinseki, 22. Vet. App. 461, 467 (2009).  Hence, the appeal before the Board relates to the Veteran's June 2007 claims of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).

The issues of entitlement to service connection for right hip osteoarthritis, to include as secondary to service-connected residuals, multiple myeloma, status post right sacral area, entitlement to initial compensable evaluations earlier than October 14, 2014 for radiculopathy of the femoral nerve, right and left lower extremities, and in excess of 20 percent thereafter, entitlement to initial disability ratings in excess of 10 percent for radiculopathy of the sciatic nerve, right and left lower extremities, prior to October 14, 2014, and in excess of 40 percent thereafter, and entitlement to a disability rating in excess of 80 percent for chronic kidney failure, with hypertension associated with Focal Segmental Glomerulosclerosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2015, the Board received notification from the Veteran requesting to withdraw the claim for entitlement to a disability rating in excess of 20 percent for residuals of multiple myeloma, status post right sacral area.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to a disability rating in excess of 20 percent for residuals of multiple myeloma, status post right sacral area, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASE FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  In the present case, the appellant has withdrawn his appeal for entitlement to a disability rating in excess of 20 percent for residuals of multiple myeloma, status post right sacral area, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

ORDER

The appeal for entitlement to a disability rating in excess of 20 percent for residuals of multiple myeloma, status post right sacral area, is dismissed.


REMAND

Concerning the issue of entitlement to service connection for right hip osteoarthritis, to include as secondary to service-connected residuals, multiple myeloma, status post right sacral area, in a January 2006 letter, the Veteran wrote that in 1989 or 1990, he fell while playing basketball and shattered his pelvis, which had been weakened because of the tumor growing in his sacrum.  He wrote that he received four weeks of radiation treatment which dissolved the tumor and put it in remission until August 2005 when the pain began to become unbearable.  The Veteran wrote that he experienced daily pain in his right hip and leg.  He had daily episodes of hip and leg pain that he treated with Vicodin and Oxycodone.  

In a January 2006 QTC examination report, the examiner reported that the Veteran fell and shattered his pelvis in 1989 as a result of the service-connected multiple myeloma right sacral area.  The parts involved were the pelvis, sacrum, right hip, and right leg.  The examiner noted that due to the bones condition, the Veteran experienced pain in his right hip and leg for sixteen years.  In the examination report, the examiner noted that the joint function on the Veteran's right side was limited by pain, which caused a major functional impairment.  In a November 2009 Compensation and Pension (C&P) examination report, the examiner noted that the Veteran experienced severe burning-type pain in the right hip when standing or sitting for more than 15 minutes.

In an October 2014 C&P examination report, the examiner opined that it was less likely than not that the Veteran's right hip osteoarthritis was proximately due to or the result of the Veteran's service-connected residuals, multiple myeloma.  The rationale provided was that there was no known causal link between sacral irradiation and the development of hip osteoarthritis or sprain.  Additionally, the examiner noted that there was no evidence of osteoarthritis on the most recent right hip x-ray.  The Board notes that the examiner never addressed the Veteran's competent and credible statements of experiencing right hip pain since shattering his pelvis, or the other examinations that listed right hip pain as a symptom of the Veteran's service-connected residuals, multiple myeloma.  A new VA examination is necessary to determine if the Veteran is currently diagnosed with right hip osteoarthritis or any other hip condition, and if so, whether it is etiologically related to active service, to include the fall in 1989 or 1990 that shattered his pelvis, as a result of his multiple myelomas, or was aggravated by his service-connected multiple myelomas.

Concerning the claims for radiculopathy of the femoral and sciatic nerves, right and left lower extremities, the Board notes that the Veteran was initially granted service connection for peripheral neuropathy, right and left lower extremities in a June 2007 rating decision, effective March 2007.  At the time of the June 2007 rating decision, the Veteran's condition was just broadly classified as peripheral neuropathy, without specifically mentioning the femoral or sciatic nerves.  In a September 2010 C&P examination report, the Veteran was diagnosed with peripheral neuropathy, right and left lower extremities.  

In an October 2014 C&P examination report, which led to the increases in the Veteran's disability ratings, the Veteran was diagnosed with peripheral neuropathy, bilateral lower extremities.  The examiner noted that the diagnoses were changed because of the progression of the Veteran's peripheral neuropathy.  He noted that the chronic inflammation in the Veteran's spine caused the progression of the radiculopathy from just the sciatic nerve to now include the femoral nerve.  The Board notes that in the September 2010 C&P examination report, no specific mention of the sciatic nerve was made, the Veteran was just generally diagnosed with peripheral neuropathy.

In his October 2015 videoconference hearing, the Veteran testified that the current evaluations and effective dates for his radiculopathy of the femoral and sciatic nerves did not accurately reflect his past history and current levels of severity of his disabilities.  He asserted that the pains he experienced have been the same pain he complained about since 1990, 2007, and 2010.  The Veteran testified that his radiculopathy pain was located in the same areas as when he was initially granted service connection in June 2007.  A retrospective examination is necessary to determine if the radiculopathy the Veteran currently experiences in his femoral and sciatic nerves was the same he experienced when he was initially service connected for peripheral neuropathy.  Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that when there is an absence of medical evidence during a certain period of time, a retrospective medical evaluation may be warranted.).

Concerning the issue of an increased rating for chronic kidney failure, with hypertension associated with Focal Segmental Glomerulosclerosis, the Board notes that in his October 2015 videoconference hearing, the Veteran testified that while he was currently not undergoing dialysis treatment, every time he visited his doctor, his doctor told him that he could start dialysis "any day now."  The Veteran testified that his doctor told him that most people, like him, who had only thirteen percent kidney function were on dialysis.  The Board notes that there are other ways for the Veteran to qualify for the highest 100 percent disability rating for kidney failure.  The Board further notes that in an undated letter, the Veteran's physician, Dr. M. J. S., M.D., wrote that the Veteran was nearing end stage kidney failure.  Dr. M. J. S. wrote that while the Veteran had chronic kidney disease for many years, since September 2013 his renal function had progressively declined and he was nearing hemodialysis.  The physician wrote that while it is always difficult to predict when a patient will need dialysis, he suspected that it was just a matter of time until the Veteran needed it.  As a result, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's chronic kidney failure.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for his hip condition and for his service-connected radiculopathy of the femoral and sciatic nerves, right and left lower extremities, and chronic kidney failure.  All requests for records and responses must be associated with the claims folder.

2. After obtaining any additional records to the extent possible, the Veteran should be afforded a new VA examination to determine the etiology of his osteoarthritis of the right hip, or any other right hip condition diagnosed.  This examination should include any additional diagnostic studies such as x-rays or an MRI deemed necessary.  The claims file should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.  The examiner is asked to respond as to the following questions: 

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right hip condition is etiologically related to his active service, to include his fall in 1989 or 1990 which shattered his pelvis.  The examiner is requested to reconcile his or her opinion with the lay statement and testimony of record, and the previous C&P examination reports which listed right hip pain as a symptom of the Veteran's service connect multiple myelomas.  

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right hip condition was caused or chronically aggravated by his service-connected multiple myeloma, status post right sacral area.  The examiner is requested to reconcile his or her opinion with the lay statement and testimony of record, and the previous C&P examination reports which listed right hip pain as a symptom of the Veteran's service connect multiple myelomas.

3. Schedule the Veteran to undergo a VA examination to determine the nature, extent, and severity of his service-connected radiculopathy of the femoral and sciatic nerves, right and left lower extremities.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination. Any tests or studies deemed necessary should be conducted.  

After reviewing the claims folder, the examiner should also review the Veteran's entire medical history and provide a retrospective opinion as to the following questions:

a. The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater likelihood) that the peripheral neuropathy the Veteran reported in 2007 and onward is the same and in the same locations as his current service-connected radiculopathy of the femoral and sciatic nerves, right and left lower extremities.

b. The examiner is also requested to identify the nerves affected from 2007 and onward and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, moderately severe, or severe.  The examiner is further requested to identify whether the Veteran's has incomplete paralysis of the sciatic nerve with marked muscular atrophy, or complete paralysis of the sciatic nerve with foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, or complete paralysis of the femoral nerve with paralysis of quadriceps extensor muscles.  

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2015).

4. The Veteran should be scheduled for a VA examination by an appropriate kidney specialist to determine the nature, extent, and severity of the service connected chronic kidney failure.  The claims file should be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished.  

After reviewing the claims file and examining the Veteran, the examiner should respond as to whether the Veteran's chronic kidney failure is manifested by requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg percent; or, creatinine more than 8mg percent; or, markedly decreased function of the kidney or other organ systems, especially the cardiovascular system.

5. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

7. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

8. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


